DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a manufacturer’s stock number "ADZ-1357" in line 2 to describe the adhesive.  The characteristics or formula of the product may change from time to time and yet it may continue to be sold under the same name. Therefore, the claim does not comply with the requirements of 112(b). See MPEP 2173.05(u). 
Claim 14 recites a manufacturer’s stock number "ADZ-1357" in line 2 to describe the adhesive.  The characteristics or formula of the product may change from time to time and yet it may continue to be sold under the same name. Therefore, the claim does not comply with the requirements of 112(b). See MPEP 2173.05(u). 
Claim 23 recites a manufacturer’s stock number "ADZ-1357" in line 1 to describe the adhesive.  The characteristics or formula of the product may change from time to time and yet it may continue to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US 20170144511) in view of Werner et al. (US 5190607). Hereinafter Snider and Werner, respectively.
Regarding claim 1, Snider discloses a vehicular slider window assembly (Snider, Fig. 2), said vehicular slider window assembly comprising: at least one fixed window panel (Snider, 16 in Fig. 2), said at least one fixed window panel comprising a glass window panel (Snider, 16 in Fig. 2 and line 3 of paragraph 0009) and defining an opening (Snider, line 5 of paragraph 0019); an upper rail (Snider, 22 in Fig. 2) and a lower rail (Snider, 24 in Fig. 2) attached at said at least one fixed window panel; a movable window panel (Snider, 20 in Fig. 2 and paragraph 0019) that is movable along said upper rail and said lower rail, wherein said movable window panel comprises a window panel that is movable along said upper and lower rails between a closed position, where said movable window panel is disposed at said opening (Snider, Fig. 2, movable panel 20 at the opening in the center), and an opened position, where said movable window panel is disposed at least partially along said at least one fixed window panel (Snider, open position is when the movable panel slides left/right, which will dispose it along one of the fixed panels and paragraph 0021); wherein each of said upper and lower rails comprises a recess (Snider, upper rail recess 22d in Fig. 6 and lower rail recess 24d in Fig. 7) for receiving adhesive therein, and 
Snider discloses the vehicular slider window assembly, but fails to disclose the movable window panel comprises a glass panel. It would have been obvious to use glass in the movable panel just like the fixed panels. Using the known technique of a glass panel to improve the movable window panel in the same manner as the fixed window panel would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention.
Regarding claim 2, Snider discloses parts of the vehicular slider window assembly of claim 1.
Regarding claim 3, Snider discloses parts of the vehicular slider window assembly of claim 1.
Regarding claim 4, Snider discloses parts of the vehicular slider window assembly of claim 1.
Regarding claim 6, Snider discloses the wall of the respective one of said upper and lower rails establishes a bond line thickness of the hotmelt adhesive (Snider, line 9 of paragraph 0022).
Regarding claim 7, Snider discloses parts of the vehicular slider window assembly of claim 6, but fails to disclose the bond line thickness is less than 1 mm. 
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to determine an optimum range of thickness being less than 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 8, Snider discloses said at least one fixed window panel comprises a single fixed window panel having an opening therethrough (Snider, lines 7-11 of paragraph 0020).
Regarding claim 9, Snider discloses said at least one fixed window panel comprises first and second fixed window panels defining an opening therebetween (Snider, Fig. 2, first window 16 and second window 18 with opening in between).
Regarding claim 10, Snider discloses a vehicular window assembly (Snider, Fig. 2), said vehicular window assembly comprising: a window panel (Snider, 16 in Fig. 2) configured to be mounted at a vehicle, said window panel comprising a glass (Snider, line 3 of paragraph 0009) window panel; a window component that is attached at said window panel (Snider, bracket 22 in Fig. 2); wherein said window component comprises at least one selected from the group consisting of (i) a bracket (Snider, bracket 22 in Fig. 2), (ii) a hinge element for hingedly attaching said window panel at the vehicle, (iii) a latch element for latching said window panel at a closed position at the vehicle, and (iv) a catch element for latching at a latch of another window panel of said vehicular window assembly; wherein said window component comprises a recess (Snider, recess 22d in Fig. 6) for receiving adhesive therein, and wherein said recess is established along an attaching surface (Snider, paragraph 0022, attaching surface being the surface pressed against the window surface, and paragraph 0014 states Fig. 6 is the bonding side) of said window component with a wall (Snider, wall 22e in Fig. 6 and paragraph 0022) of said window component at least partially circumscribing said recess; and wherein said window component is adhesively attached (Snider, paragraph 0022) at said window panel via adhesive dispensed in its uncured state (Snider, paragraph 0022, recess receives uncured liquid adhesive) at and along said recess and at least partially cured to bond said window component at said window panel (the adhesive will have to cure in order to form a bond).

Regarding claim 12, Snider discloses parts of the vehicular window assembly of claim 10.
Regarding claim 13, Snider discloses parts of the vehicular window assembly of claim 10.
Regarding claim 15, Snider discloses the wall of said window component establishes a bond line thickness of the hotmelt adhesive (Snider, line 9 of paragraph 0022).
Regarding claim 16, Snider discloses parts of the vehicular window assembly of claim 15, but fails to disclose the bond line thickness is less than 1 mm. 
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to determine an optimum range of thickness being less than 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Snider fails to disclose a hotmelt adhesive, as claimed in claims 1-4 and 10-13, comprises a reactive hotmelt one-component urethane adhesive. 
However, Werner teaches a reactive hotmelt one-component urethane adhesive (Werner, Col. 1 lines 13-14).
One of ordinary skill in the art would have understood that adhesives in Werner and Snider have similar functions. Since both Werner and Snider teach an adhesive used in automotive windows (Werner, Col. 1 lines 60-61), it would have been obvious to substitute one known adhesive for another adhesive, as it would have yielded predictable results to one of ordinary skill in the art.
Claims 5, 14, 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Adhezion.
Regarding claim 5, Snider discloses parts of the vehicular slider window assembly of claim 1.
Regarding claim 14, Snider discloses parts of the vehicular window assembly of claim 10.

	Regarding claim 18, Snider discloses said window component comprises a recess (Snider, recess 22d in Fig. 6) for receiving the adhesive therein, and wherein the recess is established along an attaching surface (Snider, paragraph 0022, attaching surface being the surface pressed against the window surface, and paragraph 0014 states Fig. 6 is the bonding side) of the window component with a wall (Snider, wall 22e in Fig. 6 and paragraph 0022) of the window component at least partially circumscribing the recess, and wherein the wall of the window component establishes a bond line thickness of the adhesive (Snider, line 9 of paragraph 0022).
Regarding claim 19, Snider discloses curing the adhesive comprises curing the adhesive to an at least partially cured state (Snider, the adhesive will have to cure in order to form a complete bond).
Regarding claim 20, Snider discloses parts of the method of claim 17.
Regarding claim 21, Snider discloses parts of the method of claim 17.
Regarding claim 22, Snider discloses parts of the method of claim 17.
Regarding claim 23, Snider discloses parts of the method of claim 17.

Regarding claim 25, Snider discloses the window component comprises one selected from the group consisting of (i) a bracket, (ii) a hinge element for hingedly attaching the window panel at the vehicle, (iii) a latch element for latching the window panel at a closed position at the vehicle, (iv) a catch element for latching at a latch of another window panel of the vehicular window assembly, (v) a rail that receives a portion of a movable window panel that moves along the window panel (Snider, rail 22 in Fig. 2).
Snider fails to disclose a hotmelt adhesive, as claimed in claims 5, 14 and 17-23, comprises a reactive hotmelt one-component urethane adhesive or ADZ-1357. Snider also fails to disclose curing the hotmelt adhesive to a solidified at least partially cured state in less than two minutes.
However, Adhezion teaches ADZ-1357, which is disclosed by the applicant as admitted prior art (paragraph 0022 of specification, the product is commercially available), can be used as described in the specification to meet the limitations that Snider fails to teach.
One of ordinary skill in the art would have understood that adhesives in Adhezion and Snider have similar functions. Since both Adhezion and Snider teach a urethane adhesive used for bonding, it would have been obvious to substitute one known adhesive for another adhesive, as it would have yielded predictable results to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle windows with adhesives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612